EXHIBIT (10)(a)

THE CTS CORPORATION
STOCK RETIREMENT PLAN
FOR NON-EMPLOYEE DIRECTORS

    1.        Purpose. CTS Corporation (the “Company”) hereby establishes this
Stock Retirement Plan (the “Plan”) to promote the interest of the Company and
its shareholders by causing a portion of the total compensation payable to its
non-employee directors to be deferred and paid in the form of Company stock,
thereby increasing the directors’ beneficial ownership of Company stock and
their proprietary interest in the Company. The Effective Date of the Plan is
April 30, 1990.

    2.        Common Stock Units. In addition to the cash compensation otherwise
payable to its non-employee directors, the Company as of the Effective Date
shall establish, and thereafter maintain, a Deferred Stock Account in the name
of each non-employee director. Subject to the provisions of Section 9, as of the
first day of each calendar year beginning after the Effective Date, the Company
shall credit 100 Common Stock Units, and as of the first day of 1998 and 1999,
the Company shall credit 300 Common Stock Units, and as of the first day of
2000, 2001, 2002 and 2003, the Company shall credit 800 Common Stock Units, to
the Deferred Stock Account of each person who was a non-employee director of the
Company on the last day of the immediately preceding calendar year or who ceased
to be a director during such preceding calendar year by reason of his
retirement, disability or death and, in addition, on May 1, 1990 shall also
credit to the Deferred Stock Account of each such director 50 Common Stock Units
for each complete calendar year of his service to the Company as a non-employee
director prior to January 1, 1990.

On October 17, 1997, the Company shall credit 1,000 Common Stock Units to the
Deferred Stock Account of each person who is a non-employee director of the
Company on that date.

Commencing in 2004 and each year thereafter, on the second Tuesday in January,
the Company shall credit 800 Common Stock Units to the Deferred Stock Account of
each person who is a non-employee director of the Company on the last day of the
immediately preceding calendar year or who ceased to be a director during the
immediately preceding calendar year by reason of his retirement, disability or
death, provided however that if CTS common stock is not traded on the New York
Stock Exchange on the second Tuesday in January, Common Stock Units shall be
credited on the next preceding day on which CTS common stock is traded on the
New York Stock Exchange (the “Credit Date”). If the value of 800 Common Stock
Units exceeds $30,000 by more than 10%, (calculated by multiplying the number of
units times the closing price of CTS common stock on the New York Stock Exchange
on the Credit Date), the number of units granted on the Credit Date will be
reduced as necessary to bring the value to an amount approximately equal to
$30,000, without using fractional units.

    3.        Dividend Equivalents. As of each dividend payment date declared
with respect to the Company’s common stock, the Company shall determine the
number of Common Stock Units representing dividend equivalents to be credited to
each director’s Deferred Stock Account for that dividend payment. The number of
Common Stock Units to be credited for each dividend payment shall be equal to:

  (a) the product of (i) the dividend per share of the Company’s common stock
which is payable as of the dividend payment date, multiplied by (ii) the sum of
the number of Common Stock Units credited to the director’s Deferred Stock
Account as of the applicable dividend record date plus the number of dividend
equivalents calculated for dividend payments during the same calendar year;




DIVIDED BY

  (b) the closing price of a share of the Company’s common stock on the dividend
payment date (or, if such stock was not traded on that date, on the next
preceding date on which it was traded), as reported by the New York Stock
Exchange;


  As of each Credit Date, the sum of the Common Stock Units representing
dividend equivalents for dividend payments during the preceding calendar year
will be credited to each director’s Deferred Stock Account. In lieu of crediting
fractional Common Stock


1

--------------------------------------------------------------------------------

  Units, the value thereof shall be carried forward, without interest, and
treated as an additional dividend in the calculation of dividend equivalents to
be made with respect to the next following dividend payment date.


    4.        Transfer of Shares of Common Stock. Each director, or in the event
of his death his beneficiary, shall be entitled to receive one share of the
Company’s common stock for each Common Stock Unit credited to his Deferred Stock
Account and all such shares shall be transferred to the director or beneficiary
as of the second Tuesday in January next following the date on which the
director ceases to be a director for any reason. As of the date on which the
transfer of shares of common stock is made to any director or his beneficiary
under this Section 4, the Company shall pay the director or beneficiary the net
amount of any dividend equivalents carried over to that year in accordance with
Section 3.

    5.        Beneficiary. Each director may, from time to time, by writing
filed with the Secretary of the Company, designate any legal or natural person
or persons (who may be designated contingently or successively) to whom shares
of the Company’s common stock attributable to his Common Stock Units are to be
transferred if the director dies prior to his receipt of all such shares. A
beneficiary designation will be effective only if a signed form is filed with
the Secretary of the Company while the director is alive and will cancel all
beneficiary designation forms filed earlier. If a director fails to designate a
beneficiary as provided above, or if all designated beneficiaries die before the
director or before transfer of all shares of common stock attributable to the
director’s Common Stock Units, all remaining shares attributable to such Common
Stock Units shall be transferred, in accordance with Section 4, to the estate of
the last to die of the director and his designated beneficiaries as soon as
practicable after such death.

    6.        Acceleration. The Secretary of the Company may accelerate the
transfer of shares of common stock with respect to Common Stock Units credited
to the Deferred Stock Account of any director or directors for reasons of
individual hardship, estate administration, changes in tax laws or accounting
principles or any other reason which negates or diminishes the continued value
of the Deferred Stock Account to the Company or its directors.

    7.        Nontransferability. The interest of any director or beneficiary
under the Plan is not subject to the claims of his creditors and may not
otherwise be voluntarily or involuntarily assigned, alienated or encumbered.

    8.        Shareholder Status. As of the date of transfer, a director or
beneficiary shall have all rights of a shareholder with respect to shares of
common stock transferred in accordance with Section 4. Prior to such date, the
Company’s obligation under this Plan is an unsecured promise to deliver shares
of the Company’s common stock. The Company shall not hold any such shares in
trust or as a segregated fund.

    9.        Changes in Stock. In the event of any change in the outstanding
shares of the Company’s common stock by reason of any stock dividend, split up,
recapitalization, merger, consolidation, exchange of shares or other similar
corporate change, the number of Common Stock Units to be credited in accordance
with Section 2 and the shares of common stock to be transferred in accordance
with Section 4 shall be adjusted proportionately; provided, however, that if a
proportional adjustment cannot be made or, if the Board of Directors of the
Company determines that further adjustment is appropriate to fairly accomplish
the purposes of the Plan, the Board of Directors shall make such equitable
adjustment under the Plan as it determines will fairly preserve the benefits of
the Plan to the participants and the Company.

    10.        No Right to Continue as a Director. Nothing in the Plan shall be
construed to constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company to continue to nominate or retain
as a director any participant for any specific period of time.

    11.        Successors. This Plan shall be binding upon any assignee or
successor in interest to the Company whether by merger, consolidation or sale of
all or substantially all of the Company’s assets.

    12.        Amendment and Termination. The Board of Directors may, from time
to time, amend or terminate the Plan; provided, however, that no such amendment
or termination shall adversely affect the rights of any director or beneficiary
without his consent with respect to Common Stock Units credited prior to such
amendment or termination.

2